DETAILED ACTION
Election/Restrictions
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022. It should be noted that even though claim 19 has been withdrawn, its claimed subject matter is still being examined as part of claim 26.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-18 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 26 (via 19) each recite, “an integrated pressure sensor having a fixed reference pressure operatively connected to the control unit, the control unit configured to determine a liquid level of the liquid surrounding the pump based on a relation between an actual value of the pressure sensor and a reference value”. This claim limitation is indefinite because it is unclear if the claimed “reference value” is the same as the “fixed reference pressure” or some different value. Furthermore, claims 12 and 26 go on to recite, “calibrating the pump by setting a new reference value corresponding to the calibration level actual value” at the end of the claims. So does this “new” value replace the “fixed refence pressure” or the “reference value”? Therefore, claim 12 and 26 are indefinite.
Claim 12 states that the method comprises a “sub-method for calibrating the pump” in line 13. However, prior to the sub-method limitations, it does not seem than any original method steps have been claimed, only pump system components. Thus, it is unclear how the calibrating steps qualify as a sub-method. Therefore, claim 12 is indefinite.
Claim 26 recites program instructions in lines 4-10. However, this same claim language is already recited in claim 19, a claim which is incorporated into claim 26 via dependency. Therefore, the instructions should either be deleted from claim 26 or, better yet, the pump structure limitations of claim 19 should be incorporated into claim 26 and the dependency on claim 19 removed. Nevertheless, claim 26 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 26 are rejected, as best as can be understood, under 35 U.S.C. 103 as being unpatentable over Parkinson 8,036,838, in view of Bozak 9,334,175, and further view of Kaatz 2,910,003.
Parkinson discloses, regarding claims 12 and 26, a method for controlling a pump 6 configured for pumping liquid 4 containing solid matter 18 and that is at least partly submerged in the liquid 4 during operation of the pump 6 (see Fig. 2), the pump system comprising: a control unit 30 operatively connected to the pump and configured for monitoring and controlling the operation of the pump 6; and a pressure sensor 26 having a fixed reference pressure operatively connected to the control unit 30, the control unit 30 configured to determine a liquid level of the liquid surrounding the pump 6 based on a relation between an actual value of the pressure sensor 26 and a reference value (from 22/24 or from 31); a computer program product comprising a non-transitory computer-readable medium storing a program (see 30 in Fig. 4) including instructions for the sub-method that, when executed by the control unit 30, comprise the steps of: initiating pumping with the pump 6, continuing pumping until the liquid level of the liquid surrounding the pump 6 is equal to a predetermined calibration level fixed in relation to the pump (from 22/24 or 31), determining a calibration level actual value of the pressure sensor 26 when the liquid level of the liquid surrounding the pump is equal to the predetermined calibration level (see col.3, lines 11-23 and col. 7, lines 12-22). However, Parkison does not specifically teach his pump comprising a drive unit having an electric motor and a drive shaft, a hydraulic unit having an impeller connected to the electric motor via the drive shaft, an integrated control unit operatively connected to the electric motor and configured for monitoring and controlling the operation of the pump, along with an integrated pressure sensor, or calibrating the pump by setting a new reference value corresponding to the calibration level actual value.
Kaatz teaches a pump system comprising: a pump (see Fig. 1), further regarding claims 12 and 26, a drive unit having an electric motor M and a drive shaft 7; a hydraulic unit having an impeller 14 connected to the electric motor M via the drive shaft 7; and an integrated control unit C operatively connected to the electric motor M and configured for monitoring and controlling the operation of the pump; and an integrated pressure sensor (combination of elements 43, 46, and 65) having a fixed reference pressure operatively connected to the control unit C (see col. 5, lines 67-70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the pump of Parkinson by specifically providing a motor, shaft, impeller, and an integrated control unit and pressure sensor, as taught by Kaatz, a) because submersible impeller pumps are well known in the art, and b) in order to simplify the apparatus by providing the control elements on the pump itself.
Parkinson in view of Kaatz disclose the invention as discussed above. However, Parkinson in view of Kaatz still do not specifically teach the step of calibrating the pump by setting a new reference value corresponding to the calibration level actual value.
Bozak teaches a method for controlling pumps, the pump system comprising: a control unit 52 operatively connected to pumps 10A, 10B and configured for monitoring and controlling the operation of the pumps 10A, 10B; and a pressure sensor 60; the method comprising a sub-method for calibrating the pumps, the sub-method comprising the steps of: initiating pumping with at least one of the pumps 10A, 10B, continuing pumping until a liquid level is equal to a predetermined calibration level (see col 4, lines 6-9), determining a calibration level actual value of the pressure sensor when the liquid level is equal to the predetermined calibration level (see col. 4, line 9), still further regarding claims 12 and 26, and calibrating the pumps 10A, 10B by setting a new reference value corresponding to the calibration level actual value (see col. 4, lines 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sub-method of Parkinson in view of Kaatz by having the control unit go one step further and calibrate the pump by setting a new reference value corresponding to the calibration level actual value, as taught by Bozak, in order to avoid frequent maintenance and/or replacement of the pressure sensor.
	
Allowable Subject Matter
Claims 13-18 and 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Durham reference discloses a calibration method very similar to the present Application, but it was filed after the present Application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746